Title: To Benjamin Franklin from Mary Rich, [June–August 1767]
From: Rich, Mary
To: Franklin, Benjamin


Grosvenor Square Monday [June-August 1767?]
Miss Rich is very unwilling to trouble Mr. Franklin again about the Glass Instrument, well knowing that every moment of his time is employ’d in things of much greater Consequence; but not having been well lately, She is apprehensive She May be sent suddenly to the Bath, and cannot help wishing to recieve from Him some Little Idea of the practice of it before she goes. She has just heard that Miss Davies has been performing at Roupells with great Applause.
 Addressed: To / Doctor Franklin / in Craven Street / in the / Strand
